  Case: 1:17-cv-04457 Document #: 97 Filed: 08/02/21 Page 1 of 24 PageID #:1708



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


UNITED STATES OF AMERICA,
ex rel. KENYA SIBLEY, JASMEKA
COLLINS, and JESSICA LOPEZ,

                        Relators,
                                                  Case No. 17 C 4457
           v.
                                              Judge Harry D. Leinenweber
UNIVERSITY OF CHICAGO MEDICAL
CENTER; MEDICAL BUSINESS
OFFICE CORP.; and TRUSTMARK
RECOVERY SERVICES, INC.,

                      Defendants.


                      MEMORANDUM OPINION AND ORDER

     For the reasons stated herein, the Court grants Defendants’

Motions to Dismiss (Dkt. Nos. 78, 81). The Second Amended Complaint

(Dkt. No. 75) is dismissed with prejudice, except that Counts I–

III are dismissed without prejudice as to the United States.

                               I.    BACKGROUND

     This case arises out of two alleged schemes by medical billing

company   Medical    Business       Office   (“MBO”)   and   debt    collection

company Trustmark Recovery Services, Inc. (“Trustmark”) to defraud

the United States of Medicare funds. The University of Chicago

Medical Center (“UCMC”), an academic medical center, contracts

with MBO to receive medical debt collection services. (SAC ¶¶ 7,11,

Dkt. No. 75.) For certain clients, MBO works with its sister
  Case: 1:17-cv-04457 Document #: 97 Filed: 08/02/21 Page 2 of 24 PageID #:1709



company, Trustmark, on the client’s bad debt collections. (Id.

¶¶ 9, 64.) Relators Kenya Sibley, Jasmeka Collins, and Jessica

Lopez (“Relators”) are former employees of MBO and Trustmark who

allege they discovered the schemes while employed and who were

later fired for vocalizing their concerns. Following dismissal of

their First Amended Complaint (“FAC”), Relators filed the Second

Amended Complaint (“SAC”), alleging three violations of the False

Claims Act, 31 U.S.C. § 3729 (“FCA”).

     Relators allege that the Defendants violated the FCA when:

(1) MBO caused UCMC to submit false statements to the Government

in violation of 31 U.S.C. §§ 3729(a)(1)(A) & (B) (Count I); (2)

UCMC retained and converted federal funds premised on false claims

in violation of 31 U.S.C. § 3729(a)(1)(G) (Count II); and (3)

Trustmark caused its hospital clients to submit false statements

to the Government in violation of 31 U.S.C. §§ 3729(a)(1)(A) & (B)

(Count III). Relators also allege individual retaliation claims,

in violation of 31 U.S.C. § 3730(h) (Counts IV–VI). (Id. ¶ 6.)

     Relators’ FCA claims center on the collection of outstanding

balances   from   Medicare     patients.     Under   42   C.F.R.    §   417.534,

Medicare reimburses providers for allowable costs, defined as the

“direct and indirect costs . . . that are proper and necessary for

efficient delivery of needed health care services.” 42 C.F.R.

§ 417.534. Medicare also reimburses healthcare providers for bad

debt arising from unpaid deductible and coinsurance amounts. 42

                                     - 2 -
  Case: 1:17-cv-04457 Document #: 97 Filed: 08/02/21 Page 3 of 24 PageID #:1710



C.F.R. § 413.89. Outstanding balances may be characterized as bad

debt        after      remaining               unpaid      for       120     days.       Id.

§ 413.89(e)(2)(A)(5)(ii). To be eligible for reimbursement after

120 days, healthcare providers must have undertaken reasonable

collection      efforts       of    the    bad     debt.      Id.   §   413.89(e)(2).     To

demonstrate that a reasonable collection effort has been made, a

bill must be sent to the beneficiary, followed by other modes of

collection which may include continued billings, personal contacts

with the beneficiary through telephone calls, emails, texts, or

letters. Id. § 413.89(e)(2)(A). If ineffective to secure the debt

amount,      providers       are    eligible        to     receive      reimbursement    by

reporting the bad debt amounts in their annual cost reports to the

Government. Id. § 413.89 (2020).

       Relators allege two bad debt collection schemes which they

claim       violated    the    FCA        as    well     as     individual    claims     for

retaliation. The Court explains each alleged scheme below.

                A.     MBO and UCMC Medicare Bad Debt Scheme

       In    July    2004,    MBO    contracted          with    UCMC   to   provide    debt

collection services. (SAC ¶ 34.) Under the terms of the parties’

agreement, MBO collected debt on behalf of UCMC from patients with

private insurance plans and patients with Medicare and Medicaid.

(Id.) In exchange for these services, UCMC paid MBO a monthly rate

based on the number of MBO employees working full time pursuing

UCMC’s collections. (Id.) Under the terms of their agreement,

                                               - 3 -
  Case: 1:17-cv-04457 Document #: 97 Filed: 08/02/21 Page 4 of 24 PageID #:1711



Trustmark did not provide collection services for UCMC. (Id. ¶ 64.)

To facilitate MBO’s efforts, UCMC provides MBO employees with

access to the hospital’s internal software system. (Id. ¶ 34.)

      On September 1, 2016, MBO and UCMC amended their initial

agreement   and   increased     the    number   of   accounts   MBO    would      be

responsible for on UCMC’s behalf. (ACC Project Contract, SAC,

Ex. 1, Dkt. No 75-1.) Relators allege that, due to the increased

account volume, MBO and UCMC separated Medicare and Medicaid

collections into a separate project. (SAC ¶ 36.) Collections for

Government-insured          patient     debt    was     referred       to      the

“Medicare/Medicaid Project.” (Id.)

      Following the contract amendment, UCMC authorized MBO to have

up to nine employees working on the Medicare/Medicaid Project.

(Id. ¶ 41.) MBO assigned Lufreda Shine and Harriet Young to work

on UCMC’s government collections. (Id. ¶ 39.) Despite assigning

just two staff members, MBO’s invoices showed nine full time

employees working on this project (Id.) According to Relators, the

additional employees listed on the UCMC invoices only worked on

collecting Medicare debt on a sporadic basis. (Id. ¶ 50.) Relators

then conclude that MBO’s purported efforts to collect bad debt did

not   comply   with   the    federal    regulations    regarding      reasonable

collections, because the two employees actually working on the

Medicare/Medicaid Project could not have complied with federal

regulations for each of the balances characterized as bad debt.

                                       - 4 -
  Case: 1:17-cv-04457 Document #: 97 Filed: 08/02/21 Page 5 of 24 PageID #:1712



(Id. ¶¶ 58, 60.) According to Relators, any outstanding balances

that MBO characterized as bad debt were entered directly into

UCMC’s internal software which is used to prepare submissions for

reimbursement to the Government. (Id. ¶ 57.) Relators thus conclude

that   MBO   caused    UCMC    to    submit    false    claims   for   bad    debt

reimbursement in violation of 31 U.S.C. § 3729. (Id. ¶ 62.)

       According to Relators, in 2017 UCMC initiated an internal

audit of its MBO invoices. The UCMC audit spanned November 2016 to

September    2017   and     compared    all    MBO    invoices   to    data   from

productivity reports generated from UCMC’s systems, which recorded

how much time a clerk actually spent in the UCMC database working

on a UCMC account. (Id. ¶¶ 45, 47.) The audit revealed that MBO’s

invoices were inconsistent with UCMC’s productivity reports and

MBO overbilled UCMC by $787,225. (UCMC Letter to MBO, SAC, Ex. 3,

Dkt. No. 75-3.) Of that amount, approximately $270,276 was related

to the work done on the Medicare and Medicaid collections. (SAC

¶ 46.)

       According to Relators, because of the audit, UCMC became aware

that MBO did not undertake reasonable collection efforts for some

portion of UCMC’s Medicare bad debt. (Id. ¶ 51.) Relators excerpt

a UCMC Cost Report submitted in 2017 covering the period from

July 1, 2016 to June 30, 2017 where UCMC reported $1,160,095 in

reimbursable bad debt, which was eventually reimbursed by the

Government.     (Id.    ¶     56.)   This      Cost    Report    was   certified

                                       - 5 -
     Case: 1:17-cv-04457 Document #: 97 Filed: 08/02/21 Page 6 of 24 PageID #:1713



electronically, but unsigned, certifying compliance with the “laws

and regulations regarding provision of health care services.” (Id.

¶ 62.) According to Relators, UCMC took no efforts to determine if

the balances characterized as bad debt during the audit period —

November 2016 to August 2017 — received reasonable collection

efforts. (Id. ¶ 51.) Relators allege that as a result of the audit,

UCMC became aware they submitted false claims because of MBO’s

conduct. Relators further allege that UCMC was required to report

the overpayments to Medicare and reimburse the Government for those

overpayments, which UCMC failed to do in violation of 31 U.S.C.

§ 3729(a)(1)(G).

                   B.    Trustmark Medicare Bad Debt Scheme

        Relators’ second alleged scheme arises out of Trustmark’s

services      as   a    licensed   debt   collection      agency.   (Id.      ¶    64.)

Trustmark is a medical debt collection agency that “handles MBO’s

bad debt collections, third party collections, legal department,

data     entry,    and   payment      processing/posting.”      (Id.    ¶¶    8,   9.)

Trustmark       provided    collection      efforts    for     hospital      clients,

excluding UCMC. (Id. ¶ 66.) Like MBO, Trustmark had access to the

internal software systems of their clients and would make changes

to    the    classification      of    debts   pursuant   to    their     collection

efforts. (Id. ¶ 73.) Relators allege that Trustmark’s collection

efforts failed to comply with the standards set forth in 42 C.F.R.

§ 413.89(e). Specifically, Relators allege that Trustmark declared

                                         - 6 -
  Case: 1:17-cv-04457 Document #: 97 Filed: 08/02/21 Page 7 of 24 PageID #:1714



debt uncollectable less than 120 days after a statement was billed,

failed to send multiple statements of bills, and skipped regulatory

review of debts before reporting them as uncollectable. (SAC ¶ 64.)

      According to the SAC, Relator Kenya Sibley (“Sibley”) and her

team would be assigned to work on Trustmark client teams. (Id.

¶ 65.) Certain team members were tasked with pursuing collections.

(Id.) If these efforts were unsuccessful, the Trustmark employees

would characterize the outstanding balance as bad debt. (Id.) Other

team members, including Sibley, would review anything tagged as a

bad debt for compliance with 42 C.F.R. § 413.89(e). (Id.) Pursuant

to Trustmark company procedures, Sibley would record anything she

believed to be improperly tagged. (Id.) For each potentially

mischaracterized debt she identified, Sibley included a rationale

for   the   error,   such   as   “patient    did   not   receive   statement,”

“patient is making monthly payments,” or “patient did not receive

two statements.” (Bad Debt Turnover Error Spreadsheets, SAC.,

Ex. 6, Dkt. No. 75-6.) This record was then delivered by email and

reviewed by Trustmark’s CEO, Justin Manning (“Manning”). (SAC

¶ 66.) According to Relators, Manning told Sibley to stop sending

the spreadsheets through email and requested that she hand deliver

them. (Id.) A month later Manning told Sibley to stop creating and

delivering these reports all together. (Id.) Relators allege that

through the spreadsheets Sibley delivered, Manning had knowledge



                                     - 7 -
  Case: 1:17-cv-04457 Document #: 97 Filed: 08/02/21 Page 8 of 24 PageID #:1715



that reasonable collection efforts were not conducted, and he

refused to stop it. (Id. ¶ 69.)

       Relators allege that in September 2016, Sibley was informed

that Trustmark’s policy was to “skip review of 5 to 10 files at a

time and to automatically approve unreviewed bad debt write-offs.”

(Id. ¶ 68.) According to Relators, Trustmark’s failure to review

its bad debt designations caused its clients to improperly classify

unpaid    balances    well    before    the    conclusion    of    the   120-day

collection period, in violation of 42 C.F.R. § 413.89(e). (Id.

¶ 72.) In support of this allegation, Relators provide three

examples from a September 26, 2016, Bad Debt Report sent to

Trustmark client Community Hospital. (Id. ¶ 71.) The three patients

in the examples received services rendered by Medicare or Medicaid

providers in June 2016. (Id.) By September 26, 2016, well before

120 days had passed, Trustmark had classified the unpaid balances

associated with these services as bad debt. (Id.)

       According to Relators, once Trustmark approved characterizing

an unpaid balance as bad debt, this change would automatically be

made in their client’s systems. (Id. at 73.) The clients relied on

these software systems to fill out their Medicare cost reports.

(Id.) For example, Relators allege Trustmark entered information

into   the   database    of   their     client,   Community       Hospital,   who

generated their cost reports based on this information (Id.)

Relators allege that their three examples were thus incorporated

                                       - 8 -
  Case: 1:17-cv-04457 Document #: 97 Filed: 08/02/21 Page 9 of 24 PageID #:1716



in Community Hospital’s 2017 Cost Report from the period July 1,

2016, to June 30, 2017. (Id. ¶ 74.) In the Cost Report, Community

Hospital reported $539,100 in reimbursable Medicare bad debt which

was ultimately reimbursed by the Government. (Id. ¶¶ 76, 78.) This

report    was    electronically       certified,     but    unsigned,    indicating

compliance with “such laws and regulations regarding the provision

of health care services.” (Community Hospital Cost Report 7.1.2016

to 6.30.2017, SAC, Ex. 11, Dkt. No 75-11.) Relators allege that

because Community Hospital’s systems automatically incorporated

Trustmark’s improper bad debt classifications into their cost

reports, Trustmark caused their clients to submit false claims to

the Government in violation of 31 U.S.C. § 3729. (SAC ¶¶ 80, 109.)

                           C.    Retaliation Claims

     In    addition      to     the     FCA   allegations,        Relators     allege

individual retaliation claims against MBO and Trustmark. The Court

summarizes each below.

                   1.   Termination of Relator Kenya Sibley

     Sibley was employed by MBO and Trustmark from September 6,

2016, to March 3, 2017. (Id. ¶ 12.) In October 2016, Sibley was

promoted from MBO Call Center Customer Service Manager to the

Director    of    Trustmark.     (Id.    ¶    81.)   In    her   new   role,   Sibley




                                        - 9 -
 Case: 1:17-cv-04457 Document #: 97 Filed: 08/02/21 Page 10 of 24 PageID #:1717



supervised twelve employees including Relators Jessica Lopez and

Jasmeka Collins. (Id.)

     Relators allege that in November 2016, Sibley noticed her

name was listed on invoices to UCMC despite her never working on

any of their accounts. (Id. ¶ 83.) This observation led to Sibley’s

investigation    and   discovery       that    only    Shine    and   Young      were

consistently working on Medicare and Medicaid debts for UCMC. (Id.)

Sibley informed Manning of the inaccuracies she observed in the

invoices, but he did not remove Sibley’s name or the names of

others that did not work on the UCMC “Medicare/Medicaid Project.”

(Id. ¶ 85.) According to Relators, Manning also refused to accept

the bad debt classification errors Sibley identified and compiled

into spreadsheets. (Id. ¶ 87.)

     Relators further allege that Manning, along with Trustmark

Vice President Schade, created a hostile work environment. (Id.

¶ 88.) Relators allege that this work environment caused Sibley to

suffer   a   transient     ischemic     attack,       or   a   mini   stroke,     on

February 27, 2017, while at work. (Id. ¶ 89.) Ultimately, Sibley

was let go from her position on March 3, 2017. (Id. ¶ 12.) Relators

allege   that    Schade    used   Sibley’s       medical       emergency    as    an

opportunity     to   put   an   end   to   her    efforts      against     MBO    and

Trustmark’s practices. (Id. ¶ 89.)




                                      - 10 -
 Case: 1:17-cv-04457 Document #: 97 Filed: 08/02/21 Page 11 of 24 PageID #:1718



                 2.     Termination of Relator Jasmeka Collins

     Collins was a manager in Trustmark’s bad debt collections and

legal department from January 19, 2016 to April 4, 2017. (Id.

¶¶ 90,    93.)   Relators       allege    that    in   March   2017   Collins     was

instructed by Schade to mark balances as bad debt prior the

expiration of the required 120-day collection period and before

sending multiple statements to the patient. (Id. ¶ 92.) Relators

allege Collins protested these practices, informing Schade this

was a violation of federal regulations, to which Schade instructed

Collins that he was “in charge, the rules were mandatory” and she

was forbidden from using the word “illegal” on the job. (Id.)

Following this interaction, Collins was demoted from manager to

supervisor. (Id. ¶ 93.) Relators allege that Collins was terminated

on April 4, 2017, when she did not accept the demotion. (Id. ¶ 93.)

                 3.    Termination of Relator Jessica Lopez

     Relator          Lopez     worked     as     an   MBO     customer        service

representative from April 4, 2015 to February 9, 2017. (Id. ¶¶ 94,

97.) Around October 26, 2016, Lopez “voiced concerns about MBO’s

billing   practices       and    described      patient   complaints      of    double

billing to CEO Manning.” (Id. ¶ 95.) Relators allege that Manning

instructed Sibley to “come up with a reason to fire” Lopez, which

Sibley refused. (Id.) On February 7, 2017, Schade requested Lopez

document the issues customer service representatives were having,

leading to Lopez and Sibley documenting what they believed to be

                                         - 11 -
 Case: 1:17-cv-04457 Document #: 97 Filed: 08/02/21 Page 12 of 24 PageID #:1719



illegal practices. (Id. ¶ 96.) Relators allege that on February 9,

2017, Lopez was fired following her presentation of these findings

for “using the word illegal” and accusing MBO of illegal billing

practices. (Id. ¶ 97.)

                           D.    Procedural Posture

     Relators filed their original Complaint under seal in June

2017. (Dkt.    No.   1.)     The   Government     declined   to    intervene     on

March 6, 2019, leaving Relators to pursue the action themselves.

(Dkt. No. 31.) On March 3, 2020, Relators filed their First Amended

Complaint. (Dkt. No. 48.) On June 8, 2020, MBO and Trustmark filed

a Motion to Dismiss, and UCMC filed a separate Motion to Dismiss

shortly thereafter. (Dkt. Nos. 58, 61.) The Court granted both

Motions without prejudice on September 14, 2020. (Dkt. No. 74.)

Relators filed their Second Amended Complaint on October 14, 2020.

(Dkt. No. 75.) MBO and Trustmark filed a Motion to Dismiss on

December 4, 2020, followed again by UCMC. (Dkt. Nos. 78, 81.) The

Court now decides the motions.

                             II.   LEGAL STANDARD

     A Federal Rule of Civil Procedure 12(b)(6) motion to dismiss

tests the legal sufficiency of the complaint. Gibson v. City of

Chi., 910   F.2d     1510,      1520   (7th     Cir.   1990).     To   survive    a

Rule 12(b)(6) motion, the allegations in the complaint must meet

a standard of “plausibility,” rising above a mere “speculative”

right to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555,

                                       - 12 -
 Case: 1:17-cv-04457 Document #: 97 Filed: 08/02/21 Page 13 of 24 PageID #:1720



564 (2007). A claim is factually plausible “when the plaintiff

pleads factual content that allows the court to draw reasonable

inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Court may “draw

on its judicial experience and common sense” to determine if it is

plausible that the defendant is liable for the misconduct that has

been alleged. W. Bend Mut. Ins. Co. v. Schumacher, 844 F.3d 670,

676 (7th Cir. 2016) (quotation and citation omitted). The Court

construes the SAC in the light most favorable to the Relators,

accepting as true all well-pleaded facts and drawing all possible

inferences in the Relators’ favor. See Tamayo v. Blagojevich, 526

F.3d 1074, 1081 (7th Cir. 2008); McCullah v. Gadert, 344 F.3d 655

(7th Cir. 2003). “Threadbare recitals of the elements of a cause

of   action,   supported    by   mere    conclusory     statements,     do   not

suffice.” Iqbal, 556 U.S. at 678. This means legal conclusions are

disregarded from consideration of the complaint. McCauley v. City

of Chicago, 671 F.3d 611, 617 (7th Cir. 2010).

      The FCA is an anti-fraud statute and therefore subject to the

heightened pleading requirements of FED. R. CIV. P. 9(b). See, e.g.,

U.S. ex rel. Garst v. Lockheed-Martin Corp., 328 F.3d 374, 376–78

(7th Cir. 2003) (analyzing FCA allegations under Rules 8 and 9(b)).

Rule 9(b) requires that a plaintiff “state with particularity the

circumstances constituting fraud or mistake,” meaning “the who,

what, when, where, and how: the first paragraph of any newspaper

                                    - 13 -
 Case: 1:17-cv-04457 Document #: 97 Filed: 08/02/21 Page 14 of 24 PageID #:1721



story.” United States ex rel. Hanna v. City of Chicago, 834 F.3d

775, 779 (7th Cir. 2016) (quotation marks omitted). To meet the

Rule 9(b) standard, Relators must plead each of their claims “at

the individual transaction level” and include “the identity of the

person making the misrepresentation, the time, place, and content

of   the   misrepresentation,         and      the    method     by    which     the

misrepresentation      was     communicated     to    the    plaintiff.”      United

States ex rel. Fowler v. Caremark RX, L.L.C., 496 F.3d 730, 742

(7th Cir. 2007), overruled on other grounds by Glaser v. Wound

Care Consultants, Inc., 570 F.3d 907 (7th Cir. 2009).

                               III.    DISCUSSION

                 A.    FCA Claims: Counts I, II and III

     Relators         allege       violations         of       the          following

Section 3729(a)(1)      subsections      of     the   FCA.     The    FCA    imposes

liability on any person who:

     (A) knowingly presents, or causes to be presented, a
     false or fraudulent claim for payment or approval;

     (B) knowingly makes, uses, or causes to be made or used,
     a false record or statement material to a false or
     fraudulent claim;
                              . . .

     (G) knowingly makes, uses, or causes to be made or used,
     a false record or statement material to an obligation to
     pay or transmit money or property to the Government, or
     knowingly conceals or knowingly and improperly avoids or
     decreases an obligation to pay or transmit money or
     property to the Government.


                                      - 14 -
 Case: 1:17-cv-04457 Document #: 97 Filed: 08/02/21 Page 15 of 24 PageID #:1722



31 U.S.C. § 3729(a)(1).

       To survive a motion to dismiss, Relators must at minimum plead

transaction-level details evidencing violations of each of the

foregoing subsections. See Caremark, 496 F.3d at 742. In its prior

Order and Opinion dismissing the FAC, the Court set forth a

detailed explanation of the Rule 9 pleading standard, the necessary

components of an FCA claim, and the deficiencies in the FAC. (Op.,

Dkt.   No.   74.)   Despite       this     guidance,      Relators    claims   remain

deficient. Specifically, Relator has once again failed to set forth

allegations evidencing violations of the FCA with the specificity

required by Rule 9. For the reasons set out below, the FCA claims

in the SAC are dismissed with prejudice.

               1.   Bad Debt Collection (Counts I and III)

       Counts I and III allege variations of the same misconduct:

MBO    and   Trustmark     failed    to     comply    with   federal     regulations

governing the characterization of outstanding Medicare balances as

bad debt. As a result, MBO and Trustmark allegedly caused their

clients to submit false claims for reimbursement to the Government

in violation of 31 U.S.C. §§ 3279(a)(1)(A), (B). To establish civil

liability for a FCA violation, Relators must show “(1) a false or

fraudulent     claim;      (2)    which    was     presented,    or   caused   to   be

presented, by the defendant to the United States for payment or

approval;     (3)   with    the    knowledge       that    the   claim   was   false”

Caremark, 496 F.3d at 741. Additionally, Relators must show “(4)

                                          - 15 -
 Case: 1:17-cv-04457 Document #: 97 Filed: 08/02/21 Page 16 of 24 PageID #:1723



the false statement was material to the government’s decision to

pay or approve the false claim.” United States ex rel. Uhlig v.

Fluor Corp., 839 F.3d 628, 633 (7th Cir. 2016).

     Relators must, at a minimum, allege the submission of a false

statement to the Government for payment. See Mason v. Medline

Indus.,   Inc.,       2009    WL   1438096,      at    *4   (N.D.    Ill.   May   2009)

(“The sine      qua    non of      a   False   Claims       Act   violation      is   the

submission of a fraudulent claim”). In Count I, Relators allege

that MBO’s misrepresentations to UCMC regarding staffing levels on

the Medicare/Medicaid Project evidence that they could not have

complied with federal regulations governing the collection of bad

debt,   which    in    turn     caused   UCMC     to    submit      false   claims    for

reimbursement to the Government. In Count III, Relators allege

that Trustmark designated certain outstanding Medicare balances as

bad debt in violation of federal regulations (i.e., prior to the

expiration      of    the    required    120-day       collection     period),     which

caused Trustmark clients to submit false claims for reimbursement

to the Government. But these allegations are not linked to a single

example of a false statement made in connection with Medicare

reimbursements, which necessarily dooms both Counts I and III.

     In   Count       I,    Relators    allege    that      MBO   failed    to   conduct

reasonable collection efforts on UCMC’s Medicare/Medicaid Project

because they failed to “assign sufficient collection clerks” to

the assignment. (SAC ¶¶ 36, 38.) In support of this allegation,

                                         - 16 -
 Case: 1:17-cv-04457 Document #: 97 Filed: 08/02/21 Page 17 of 24 PageID #:1724



Relators excerpt MBO’s December 2016 invoices which list nine full

time employees working on UCMC’s account, but Relators allege only

two staff members actually worked on the account. (Id. ¶¶ 39, 48.)

From these facts, Relators draw the conclusion that MBO did have

sufficient staffing to review all UCMC outstanding balances and

must have characterized certain outstanding balances as bad debt

without   complying      with    the    federal     regulations      regarding

collection efforts. Relators further conclude that because MBO

designated balances as bad debt in the same computer system UCMC

used to submit its claims for Medicare reimbursement, MBO caused

UCMC to submit false claims for reimbursement to the Government.

(Id. ¶ 62.)

     To survive a motion to dismiss Relators must allege the

specific false claims for which UCMC sought reimbursement as a

result of MBO’s conduct. See Caremark, 496 F.3d at 742. Relators

attempt to plead this level of particularity by pointing to the

UCMC Cost Report from July 1, 2016 to June 30, 2017. (SAC ¶¶ 52–

56.) In the July 1, 2016 to June 30, 2017 cost report, UCMC sought

reimbursement for $1,160,095 in Medicare bad debt. (Id. ¶ 56) But

Relators do not allege that UCMC had no bad debt, such that the

entire cost report is false. Instead, Relators allege that there

must be a falsity somewhere in the cost report based on their prior

conclusion that MBO failed to comply with federal regulations,

prior to designating certain unpaid balances as bad debt. This

                                    - 17 -
    Case: 1:17-cv-04457 Document #: 97 Filed: 08/02/21 Page 18 of 24 PageID #:1725



falls far short of the transaction level detail required under

Rule 9. See United States ex rel. Lanahan v. Cty. Of Cook, No. 17

C    5829,   2020    WL   6894395,    at    *11     (N.D.   Ill.   Nov.       24,   2020)

(Leinenweber,       J.)   (dismissing       with     prejudice     where      relator’s

second amended complaint failed to connect claim of wrongdoing to

specific details in the cost report including what portion was

improper). Absent of the ability to show a specific falsity in a

cost report, or any document submitted to the government, Count I

fails.

        In Count III, Relators allege that Trustmark routinely failed

to comply with federal regulations regarding the collection of

Medicare bad debt. In support of this allegation, Relators point

to a report Trustmark prepared for Community Hospital, in which

Trustmark characterized three unpaid balances as bad debt, prior

to the expiration of the requisite 120-day collections period.

(SAC     ¶   71.)   Relators     conclude      that    because      Trustmark       also

designated these balances as bad debt in the same computer system

Community      Hospital     used     to    submit    its    claims      for    Medicare

reimbursement,       Trustmark     caused     the    hospital      to   submit      false

claims for reimbursement to the Government (Id. ¶¶ 73–74.)

        As with Count I, the allegations in Count III fail to meet

the particularity requirements necessary to survive a motion to

dismiss. While the SAC attaches and cites to a Community Hospital

Cost Report that was submitted to the Government, Relators do not

                                          - 18 -
 Case: 1:17-cv-04457 Document #: 97 Filed: 08/02/21 Page 19 of 24 PageID #:1726



allege that Community Hospital had no bad debt, thereby rendering

the entire submission fraudulent. Nor do the Relators identify

individual unpaid balances for which Community Hospital sought

reimbursement     in     violation    of   federal     regulations.      Instead,

Relators again ask the Court to assume there is a false submission

somewhere in the report. Because these allegations fail to identify

the specific false claims for which Community Hospital sought

reimbursement, Count III must fail. See Caremark, 496 F.3d at 742.

                          2.   UCMC Audit (Count II)

     Count II alleges a reverse false claim, that UCMC avoided an

obligation to repay the Government in violation of 31 U.S.C.

§ 3279(a)(1)(G). A reverse false claim “requires Relator to allege

that defendant has an existing, legal obligation to pay or transmit

money    or   property    to   the   government      and   that   the   defendant

submitted     false    statements    or    records    to   conceal,     avoid,   or

decrease that obligation.” United States, ex rel. Besancon v.

UChicago Argonne, LLC, No. 12 C 7309, 2014 WL 4783056, at *4 (N.D.

Ill. Sept. 24, 2014) (internal citations omitted). For the reasons

set forth below, Relators’ Count II allegations do not include any

facts supporting a reverse false claim and UCMC’s motion to dismiss

is granted.

        To survive a motion to dismiss, Relators must allege that

UCMC became aware that it received an overpayment of Government

funds. The SAC makes no such allegations. Relators rely on the

                                     - 19 -
 Case: 1:17-cv-04457 Document #: 97 Filed: 08/02/21 Page 20 of 24 PageID #:1727



fact that UCMC conducted an internal audit of MBO’s invoices as

evidence       that   the   hospital     identified    overpayments     to    the

Government. This conclusion is without support. The audit had

nothing to do with UCMC’s submissions to the Government. Indeed,

the audit only concluded that MBO breached its contract with UCMC.

Without more, Relators have failed to state any kind of FCA

violation, let alone a reverse false claim. See Universal Health

Servs., Inc. v. United States ex rel. Escobar, 136 S.Ct. 1989,

2003 (2016) (concluding breach of contract does not automatically

lead to false claims). Relators’ failure to identify any point

where     UCMC    recognized    overpayment     by    the   Government       dooms

Count II.

          B.     Counts IV - VI: Individual Retaliation Claims

     The FCA protects employees from discriminatory actions taken

because of their efforts to report violations of the statute.

Relators allege they were terminated because they reported MBO and

Trustmark’s FCA-violating misconduct, in further violation of 31

U.S.C. § 3730(h). “To determine whether an employee’s conduct [is]

protected [by the FCA], we look at whether (1) the employee in

good faith believes, and (2) a reasonable employee in the same or

similar     circumstances      might    believe,     that   the   employer     is

committing fraud against the government.” United States ex rel.

Uhlig v. Fluor Corp., 839 F.3d 628, 635 (7th Cir. 2016) (citation

and quotations omitted). The reasonableness requirement compels

                                       - 20 -
 Case: 1:17-cv-04457 Document #: 97 Filed: 08/02/21 Page 21 of 24 PageID #:1728



this Court to examine “the facts known to the employee at the time

of the alleged protected activity” to determine if an objective,

reasonable     employee     could   come   to   the      same   conclusion.        Id.

Additionally,    the    termination     must    be       due   to   the   protected

activity, and the person making the termination decision must have

known of this activity. Halasa v. ITT Educ. Servs., 690 F.3d 844,

848 (7th Cir. 2012).

     The     SAC’s     retaliation     claims     suffer        from      the      same

deficiencies warranting the dismissal of these claims in the FAC.

Specifically, Relators once again cannot show that a reasonable

employee in their position, with the information they had, would

have believed MBO and Trustmark were causing false claims to be

filed with the Government. Relators only allege they had insight

into and access to MBO and Trustmark’s internal processes. Relators

did not have, nor do not allege that as a service provider they

had, any insight into or role in preparing their clients’ Medicare

reimbursement claims. This gap in knowledge fails to establish a

plausible connection between Relators’ workplace observations and

their conclusion that MBO and Trustmark were causing their clients

to knowingly submit false claims to the Government. Absent this

showing, their activity cannot be protected under the FCA. See

Uhlig,   839    F.3d   at    635    (concluding      a    relator’s       belief    is

unreasonable without firsthand knowledge); U.S. ex rel. Crews v.

NCH Healthcare of Illinois, Inc., 460 F.3d 853, 856 (7th Cir. 2006)

                                     - 21 -
 Case: 1:17-cv-04457 Document #: 97 Filed: 08/02/21 Page 22 of 24 PageID #:1729



(concluding knowledge of internal processes alone fails to meet

standard under FCA); United States v. Pfizer Inc., 2019 WL 1200753,

at *9 (N.D. Ill. Mar. 14, 2019) (concluding a reasonable employee

in the same position may believe there was regulatory violations

or internal quality control problems, but this does not lend itself

to a reasonable employee believing that fraudulent claims were

submitted). Because Relators’ activity was not protected, their

claims necessarily fail to show that the person terminating them

knew of the protected activity and fired them because of it.

Halasa, 690 F.3d at 848 (concluding that termination must be caused

by protected activity which the terminator was aware of). For these

reasons, Counts IV-VI are dismissed.

                      C.   Dismissal with Prejudice

       “Despite receiving express directions about what they had to

do, counsel did not do it. At some point the train of opportunities

ends.” Guaranty Nat'l Title Co. v. J.E.G. Assocs., 101 F.3d 57, 59

(7th    Cir.1996)     (citation    omitted).     Relators     have    had    two

opportunities to amend their Complaint, the second time with the

benefit    of   the   Court’s     prior   opinion    explaining      the    FAC’s

deficiencies. Even with this guidance, the SAC fails to address

these deficiencies in their claims. Upon review of the SAC and the

briefings submitted, it is clear that Relators do not have the

ability to address these deficiencies and properly state a claim.

See, e.g., U.S. ex rel. Grant v. Thorek Hosp., 2008 WL 1883454, at

                                    - 22 -
 Case: 1:17-cv-04457 Document #: 97 Filed: 08/02/21 Page 23 of 24 PageID #:1730



*1   (N.D.    Ill.    Apr.    25,    2008)     (dismissing     the    second   amended

complaint where it was “clear that [Relator] cannot correct the

deficiencies in her claims”).

      Relators       are     former     employees        of   third-party      service

providers. They do not allege they had any role in generating their

clients’      reimbursement         submissions.     Lack      of     any     firsthand

knowledge of the disputed claims submitted to the Government is

permanently fatal to an FCA claim. In addition, even if Relators

could cure this deficiency, all three were terminated in early

2017. This is well before UCMC and Trustmark submitted the cost

reports      which   allegedly       include     false    claims.     Thus,    even   if

Relators pled some knowledge of their clients’ internal processes,

they would still be unable to connect their observed regulatory

violations      to     their        clients’     submissions         for    Government

reimbursement. The same is true regarding UCMC’s internal audit.

Relators have no firsthand knowledge of UCMC’s process, findings,

or   next    steps.    Further       amendments     simply     cannot       cure   these

deficiencies and save their Section 3729(a) claims.

      Relators’ gaps in knowledge also make it unreasonable for

them to have concluded that based on their workplace observations,

MBO and Trustmark were causing their clients to submit false claims

to the Government. This is a necessary element of a Section 3730(h)

retaliation claim. For the same reasons discussed above, further



                                        - 23 -
 Case: 1:17-cv-04457 Document #: 97 Filed: 08/02/21 Page 24 of 24 PageID #:1731



amendments    cannot    cure    this    deficiency     and    save     Relators’

retaliation claims.

     For     these   reasons,     the   Court     concludes     that    further

amendments are futile, and the SAC is dismissed with prejudice.

                               IV.   CONCLUSION

     For the reasons stated herein, Defendants’ Motions to Dismiss

(Dkt. Nos. 78, 81) are granted. The Second Amended Complaint (Dkt.

No. 75) is dismissed with prejudice, except that Counts I–III are

dismissed without prejudice as to the United States.


IT IS SO ORDERED.




                                           Harry D. Leinenweber, Judge
                                           United States District Court

Dated: 8/2/2021




                                     - 24 -
